           Case 6:18-bk-06821-KSJ          Doc 458     Filed 03/22/21     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov


                                                             Chapter 7
In re:
                                                             Case No. 6:18-bk-06821-KSJ
DON KARL JURAVIN,
                                                             Case No. 6:20-bk-01801-KSJ
      Debtor.
____________________________/                                Jointly Administered with
                                                             Case No. 6:18-bk-06821-KSJ
DON KARL JURAVIN,
Case No. 6:18-bk-06821-KSJ

MUST CURE OBESITY, CO.
Case No. 6:20-bk-01801-KSJ

      Applicable Debtors.
____________________________/

                  NOTICE OF CONTINUED MEETING OF CREDITORS

        The continued meeting of creditors in this case pursuant to Section 341(a) of the
Bankruptcy Code, and by Order [Doc. 449] Granting Trustee’s Motion To Compel and for
Sanctions, is hereby rescheduled to be held on March 24, at 9:30AM. in the George C. Young
Federal Bldg., 400 W. Washington Street, 6th floor, Orlando, FL 32801. The room in which
the meeting will be conducted has not yet been assigned, therefore attendees should speak
with the security for instruction; if an assignment is made before the meeting the notification
will be sent to the interested parties.

        The meeting will also be held Via ZOOM. Trustee: Dennis D Kennedy will provide a
link to any party interested in participating. Please email your request for an invitation to:
dan@ddkennedy.com.

        Debtor must provide a Photo ID and acceptable proof of Social Security Number to the
Trustee in the manner directed by the Trustee. All other terms and conditions of the original notice
for the meeting of creditors remain unchanged.

March 22, 2021                                       /S/ Dennis D Kennedy
                                                         Dennis D. Kennedy, Trustee
Copies furnished to: All Interested Parties
